Citation Nr: 0316353	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran had active military duty from August 1962 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for multiple sclerosis.

In a letter received from the veteran in April 2000, it 
appears that the veteran is raising the claim of entitlement 
to service connection for tuberculosis.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

Multiple sclerosis is not of service origin.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the case.  
Also, in a July 2001 notice letter, the RO notified the 
appellant of VCAA provisions and what records the VA would 
obtain.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002).  
The record shows that the RO has obtained all available 
pertinent evidence.  It is noted that the veteran has 
indicated that the records of Drs. Davis and Allen are 
unavailable.   Also, the Ford Headache Clinic indicated that 
they had no treatment records concerning the veteran.  The 
Board finds that the VA has satisfied provisions of the VCAA.  
Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

Review of the claims files reflects that the veteran's 
original claims folder was lost, and had to be rebuilt.  It 
appears that his service medical records are among the 
documents that were lost and are unavailable.  In such 
situations, the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

I.  Factual Background

Private treatment records from the Cooper Green Hospital show 
that the veteran a underwent physical examination during 
hospitalization in May 1978 for complaints of a two month 
history of weight loss of 14 pounds and weakness.  The 
veteran reported a past medical history of kidney disease as 
a child with no sequela and ventral hernia repair in 1962.  
On review of systems, the report noted no headaches, syncope, 
visual symptoms, or ear problems.  On examination, findings 
included that extremities were thin but there was no gross 
muscle or joint abnormalities.  On neurological evaluation, 
the veteran was oriented times three.  Cranial nerves II-XII 
were grossly intact.  Motor function was 5/5 without 
deficits.  Sensory, touch, pin prick, vibratory sense were 
all within normal limits.  The report noted DTR's with biceps 
0/5, triceps 1/5, knees 2/5, ankles 1/5, plantars downward 
bilaterally.  The impression at that time was pulmonary 
tuberculosis and the veteran was to be started on therapy.  
The veteran was to be transferred from the Cooper Green 
Hospital to a VA medical facility.

The report of hospitalization by VA shows that the veteran 
was hospitalized over seven days in May and June 1978.  That 
report shows complaints of fever and chills during the day, 
and night sweats and generalized malaise and weakness for two 
weeks.  During this time the veteran also underwent color 
vision testing.  The report contains a diagnosis of probable 
pulmonary tuberculosis.

Private medical records show that the veteran was 
hospitalized in June 1979 with complaints of numbness in the 
right hand and forearm for the previous few weeks.  The 
attending physicians included Dr. Ford.  The veteran reported 
he was being treated for tuberculosis with medication 
including INH.  He reported that he had been otherwise in 
good health up until three weeks before, when he "pulled" 
his right shoulder, possibly working with heavy laundry, and 
noticed numbness, tingling, and slight incoordination of the 
right hand and forearm.  The report noted that neurologic 
evaluation just prior to the present admission was normal 
except for slightly diminished alternate motion rate in the 
right hands and fingers, and impairment of nose-finger-nose, 
with some terminal tremor also in the right hand.  There was 
slight downward drift of the right hand with eyes closed.  
Sensory examination was normal except for some subjective 
diminution to vibratory sensation in the right hand and ankle 
compared to the left.  

Evaluation included a CTA-scan of the brain, X-rays of the 
cervical spine, chest, thoracic spine, skull, and myelogram.  
The only positive finding was a mild to moderate loss of 
height of T7 and some old epiphysitis involving bodies of the 
thoracic spine.  A brain-stem auditory-evoked response test 
was normal, and an EMG showed very slight right ulnar nerve 
proximal slowing.  A spinal fluid electrophoresis was also 
normal.  The veteran was discharged and prescribed Pyridoxine 
in hopes that his minimal neurological deficit in the right 
hand was in part related to his INH use.

The discharge summary report of private hospitalization in 
August 1982 shows that the day before admission the veteran 
presented with complaints of severe dizziness and paleness 
with diaphoresis since the previous Friday.  He was also 
experiencing numbness of the left arm with decreased strength 
for the past three months.  Neurological evaluation resulted 
in a finding of intact.  An EEG report concluded that 
borderline findings were not indicative of any specific 
etiology.  The EEG report noted that findings were compatible 
with cerebrovascular, metabolic, nervous or other 
disturbances, decreased cerebral metabolism, and with a 
history of headaches, dizziness, nervous tension, anxiety and 
depression, hypotension and/or underweight and hyposthemia.  
The report of a brain scan contains an impression of normal 
brain scan.  The veteran was discharged after three days, and 
the final diagnosis was possible hypoglycemia; early chronic 
obstructive pulmonary disease.  

A private discharge summary dated in January 1986 shows that 
examination findings were considered compatible with multiple 
sclerosis.  The attending physicians included Dr. Ford.  At 
that time the veteran was discharged with medication for 
headaches and neck ache.  The discharge diagnosis was (1) 
probable multiple sclerosis and (2) migraine headaches, 
questionable.

In a January 1986 statement, Dr. Ford, M.D., stated the 
following.  The veteran's multiple sclerosis profile on his 
spinal fluid showed normal findings except for the presence 
of oligoclonal bands.  This was consistent with the diagnosis 
of multiple sclerosis but does not confirm the disease.  
However, this is an abnormal finding and supports the 
diagnosis of multiple sclerosis.

Private medical records show that in May 1989 the veteran 
underwent surgical procedure in treatment for a diagnosis of 
multiple sclerosis with organic erectile impotence.  
Treatment records in August 1996 show treatment for multiple 
sclerosis and neurogenic bladder.  

In a February 1998 statement, a private physician stated that 
the veteran was evaluated in January 1998 and was with 
primary progressive multiple sclerosis that continued to 
gradually worsen.  Manifestations included requiring a walker 
for assistance, fatigue, spastic paraparesis, urinary 
dysfunction and severe back pain.  He also had headaches.

In a September 1998 statement, Dr. Whitaker, a private 
physician, noted that he had provided the veteran 
neurological care since November 1987 and the veteran was 
with primary progressive multiple sclerosis.  It was noted 
that the veteran's primary neurological deficit was the 
result of a progressive spastic paraparesis.  The physician 
indicated that the veteran had had difficulties with gait 
into the mid and early eighties.  The physician noted that 
records provided by Dr. Ford, a neurologist practicing in 
Birmingham, mentioned that when initially evaluated in 1979 
the veteran had paresthesias in the right foot and numbness 
in the right hand.  The statement noted that during the 1979 
admission, the veteran had a negative myelogram and normal 
brain stem auditory evoked potentials.  Dr. Whitaker. 
concluded with an opinion that while the diagnosis of primary 
progressive multiple sclerosis was clear at present, the 
actual beginning of the illness was difficult to date, and 
that it was possible that the initial symptoms began in 1979.

In an October 1998 statement from Dr. Davis, he stated that 
he had treated the veteran from 1971 to 1978, and that the 
veteran was complaining of dizziness with shifting numbness 
in his extremities.  The veteran's gait became unsteady and 
produced a fall with a laceration of the scalp, which he 
repaired.  Dr. Davis noted that he referred the veteran to 
Dr. Ford, a neurologist, who diagnosed multiple sclerosis and 
began treatment.

From 1999 to 2002 the shows that veteran has continued to 
receive treatment at private facilities for multiple 
sclerosis.  

The veteran in his substantive appeal and an April 2000 
letter states that his symptoms began in service.  He states 
that he experienced headaches, dizziness and numbness in his 
arms and hands.  He had trouble with his nerves and was 
hospitalized by a psychiatrist during service.  He reported 
that he was a dental technician during service and was 
exposed to mercury, which is related to multiple sclerosis.  
These symptoms continued following his release from active 
duty.   

Received in July 2001 was a copy of medical literature 
concerning the dangers of mercury used in filling cavities.  
When mercury is leaked into the body it may exacerbate a 
number of diseases including multiple sclerosis.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within 7 years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002). 

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance. 38 C.F.R. 3.307(c).

The veteran's statements are considered to be competent 
evidence when describing features or symptoms of an injury or 
illness or an event.  However, when the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The record indicates that the veteran was a dental 
technician during active duty.

As noted above, the veteran's claims file had to be rebuilt 
and service medical records are not available.  The available 
records show that the first post-service medical records 
indicative of possible multiple sclerosis was in May 1978, 
when the veteran was hospitalized for weight loss and 
weakness, which had been present for three months.  This is 
more than 12 years following service.  The first complaints 
of numbness and abnormal neurological findings were in June 
1979 when he was hospitalized with complaints of numbness in 
the right hand and forearm for the previous few weeks.  This 
is almost 13 years after service.  Subsequently, a diagnosis 
of multiple sclerosis was confirmed.  

The actual treatment records from Drs. Allen and Davis who 
treated the veteran apparently from 1971 to 1978 and from Dr. 
Ford who treated the veteran beginning in 1978 or 1979 are 
not available.  However, Dr. Davis, in an October 1998 
statement, indicated that the veteran was complaining of 
dizziness with shifting numbness in his extremities and after 
a fall Dr. Davis referred the veteran to Dr. Ford.  

Dr. Whitaker in September 1998 indicated that a review of his 
records show that the records provided by Dr. Ford indicated 
that Dr. Ford initially evaluated the veteran in 1979.  This 
would place the referral by Dr. Davis 13 years after the 
veteran's release from active duty.  Additionally, Dr. 
Whitaker opined that it was possible that the initial 
symptoms began in 1979, again 13 years after service.

The Board also notes that the medical literature submitted by 
the veteran provides only generic information regarding the 
systemic effects of mercury including listing diseases 
exacerbated by the presence of mercury.  The article is too 
general in nature to provide, alone, the necessary evidence 
to link the veteran's current multiple sclerosis to inservice 
exposure to mercury.  The Board also finds that a 
determination of when multiple sclerosis initially appeared 
is beyond the expertise of the veteran in his capacity as a 
dental technician.  

After reviewing the record, the Board finds that evidence 
does not show the presence of multiple sclerosis during 
service or manifestations of that disease within seven years 
following his release from active duty.  Accordingly, the 
weight of the evidence is against the veteran's claim and 
service connection for multiple sclerosis is not warranted.  


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

